EXECUTION VERSION


WAIVER AND AMENDMENT NO. 2 TO THE
CREDIT AGREEMENT
Dated as of February 17, 2017
WAIVER AND AMENDMENT NO. 2 TO THE CREDIT AGREEMENT (this “Amendment”) among CSC
Computer Sciences UK Holdings Limited (company number 07073338), a company
incorporated in England (the “Borrower”), Computer Sciences Corporation, a
Nevada corporation (“CSC”), the Lenders (as defined below) party hereto and
Lloyds Bank plc, as administrative agent (the “Administrative Agent”) for the
Lenders.
PRELIMINARY STATEMENTS:
(1)    The Borrower, CSC, lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent have entered into a Credit Agreement
dated as of December 16, 2015 (amended by Amendment No. 1 to the Credit
Agreement dated as of April 22, 2016 and as further amended, supplemented or
otherwise modified through the date hereof, the “Credit Agreement”). Capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Credit Agreement.
(2)    CSC is party to that certain Agreement and Plan of Merger dated as of May
24, 2016 among Hewlett Packard Enterprise Company (“HPE”), Everett SpinCo, Inc.,
a Delaware corporation (“Everett”), CSC and Everett Merger Sub Inc. (“Old Merger
Sub”), as amended by the First Amendment to the Agreement and Plan of Merger
dated as of November 2, 2016 among HPE, Everett, New Everett Merger Sub Inc., a
Nevada corporation and a wholly-owned direct subsidiary of Everett (“New Merger
Sub”), CSC and Old Merger Sub and as further amended by the Second Amendment to
Agreement and Plan of Merger dated as of December 6, 2016 among HPE, Everett,
New Merger Sub, CSC and Old Merger Sub (as so amended, the “Merger Agreement”),
pursuant to which New Merger Sub intends to merge with and into CSC, with CSC
continuing as the surviving corporation (the “Merger”).
(3)    The Borrower and CSC desire to replace the guaranty by CSC under the
Credit Agreement with a guaranty by Everett upon the consummation of the Merger.
(4)    Pursuant to Section 9.01 of the Credit Agreement, the Majority Lenders.
or, in the case of certain provisions, all affected Lenders, may grant written
waivers or consents under, and enter into written agreements amending or
changing any provision of, the Credit Agreement.
(5)    The parties hereto desire to provide the waivers, consents and amendments
set forth below on the terms as hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:




#89253461v17    

--------------------------------------------------------------------------------




SECTION 1.Limited Waiver.
At the request of the Borrower, the Lenders hereby waive any Potential Event of
Default or Event of Default which may arise under Section 6.01(h) of the Credit
Agreement as a result of the Merger (the “Waiver”). The waiver granted pursuant
to this Section 1 shall be limited precisely as written, and shall not extend to
any Potential Event of Default or Event of Default under any other provision of
the Credit Agreement.
SECTION 2.    Certain Amendments to Credit Agreement.The Credit Agreement is,
subject to the satisfaction of the conditions precedent set forth in Section 3,
hereby amended as follows:
(a)    The initial sentence of the Credit Agreement is amended by replacing the
expression “(“Company”)” with the expression “(“CSC”)”.
(b)    (i) The following definition of “Company” is added to Section 1.01 in the
appropriate alphabetical order:
“Company” means (x) prior to the consummation of the Merger, CSC and (y)
following the consummation of the Merger, Everett;
(ii) Following the consummation of the Merger, all references to “Computer
Sciences Corporation” (other than in the definition of “CSC” and the initial
sentence of the Credit Agreement (in each case after giving effect to this
Amendment) and schedule 1.01 to the Credit Agreement) in the Credit Agreement
shall be deemed to be references to “Everett SpinCo, Inc.”;
(c)    Section 1.01 is amended as follows:
(i)    The following definitions are added in the appropriate alphabetical
order:
“Amendment No. 2” means that certain Waiver and Amendment No. 2 to the Credit
Agreement dated as of February 17, 2017 among the Borrower, CSC, the Lenders
party thereto and the Administrative Agent.
“CSC” means Computer Sciences Corporation, a Nevada corporation.
“Everett” means Everett SpinCo, Inc., a Delaware corporation (expected to be
reincorporated in Nevada immediately prior to consummation of the Merger).
“Form S-4” means the Form S-4 Registration Statement originally filed with the
SEC on November 2, 2016, as amended prior to the Guarantor Effective Date (as
defined in Amendment No. 2).


2
#89253461v17    

--------------------------------------------------------------------------------




“HPE” means Hewlett Packard Enterprise Company, a Delaware corporation.
“HPE Exchange Act Report ” means, collectively, the Annual Reports of HPE on
Form 10-K, from time to time, the Quarterly Reports on Form 10-Q, from time to
time, and the Reports on Form 8-K of HPE filed with or furnished to the SEC from
time to time.
“Merger” means the merger, pursuant to the Merger Agreement of Merger Sub with
and into CSC, with CSC being the surviving entity.
“Merger Agreement” means the Agreement and Plan of Merger dated as of May 24,
2016 by and among HPE, Merger Sub and CSC (as amended or otherwise modified from
time to time).
“Merger Sub” means New Everett Merger Sub Inc., a Nevada corporation and a
direct, wholly-owned subsidiary of Everett.
“Separation Agreement” means the Separation and Distribution Agreement dated as
of May 24, 2016 between HPE and Everett (as amended or otherwise modified from
time to time).
“Special Dividend” means the distribution to be made by Everett to HPE, in an
amount of up to approximately $3,008,250,000 in connection with the Spin
Transaction.
“Spin Transaction” means the distribution by HPE to the shareholders of the
common stock of Everett as described in the Form S-4, and in accordance with the
Separation Agreement and in other filings made by HPE and CSC with the SEC.
“Transactions” means (a) the Special Dividend, (b) the Spin Transaction, (c) the
Merger and (d) the incurrence of Debt to finance the foregoing.
(ii)    The definition of “Consolidated EBITDA” is amended by (x) adding, in
subclause (b)(xvi) thereof, following the expression “in connection with”, the
expression “(A) the Transactions or (B)”; and (y) replacing the reference to
“$100,000,000” in subclause (b)(xvii) with “$250,000,000”;
(iii)    The definition of “Exchange Act Report” in Section 1.01 is amended and
restated in its entirety as follows:
“Exchange Act Report” means (i) prior to the Merger, collectively, the Annual
Reports of CSC on Form 10-K, from time to time, the Quarterly Reports on Form
10-Q, from time to time, and Reports on Form 8-K of CSC filed with or furnished
to the SEC from time to time and (ii) from and after the Merger, collectively,
the Form S-4, the Annual Reports of


3
#89253461v17    

--------------------------------------------------------------------------------




Everett, if any (and for dates and periods prior to the Merger, CSC) on Form
10-K, from time to time, the Quarterly Reports on Form 10-Q, from time to time,
and Reports on Form 8-K of Everett, if any (and for dates and periods prior to
the Merger, CSC) filed with or furnished to the SEC from time to time.
(d)    Sections 4.01(f), 4.01(h), and 4.01(m) are amended and restated in their
entirety as follows:
“(f)    Litigation. There is no pending or (to the knowledge of the Company)
threatened investigation, action or proceeding against the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator which (i)
except as disclosed in the Exchange Act Reports filed prior to the Effective
Date and the HPE Exchange Act Reports filed prior to February 17, 2017, would,
if adversely determined, reasonably be expected to have a material adverse
effect on the business, financial condition or operations of the Company and the
Subsidiaries, taken as a whole, or (ii) purports to affect the legality,
validity or enforceability of this Agreement.”
“(h)    Payment of Taxes. Except as disclosed in the Exchange Act Reports filed
prior to the Effective Date and the HPE Exchange Act Reports filed prior to
February 17, 2017, the Company and each of its Significant Subsidiaries have
filed or caused to be filed all Tax returns (federal, state, local and foreign)
required to be filed and paid all amounts of Taxes shown thereon to be due,
including interest and penalties, except (i) for such Taxes as are being
contested in good faith and by proper proceedings and with respect to which
appropriate reserves are being maintained by the Company or any such Subsidiary,
as the case may be and (ii) to the extent that the failure to file such returns
or pay such Taxes would not reasonably be expected to have a material adverse
effect on the business, financial condition or operations of the Company and the
Subsidiaries, taken as a whole.”
“(m)    Environmental Matters. Except as disclosed in the Exchange Act Reports
filed prior to the Effective Date and the HPE Exchange Act Reports filed prior
to February 17, 2017, (i) the Company and each of its Subsidiaries is in
compliance with all Environmental Laws except to the extent any non-compliance
would not reasonably be expected to have a material adverse effect on the
business, financial condition or operations of the Company and the Subsidiaries,
taken as a whole, and (ii) there has been no “release or threatened release of a
hazardous substance” (as defined by the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.) or
any other release, emission or discharge into the environment of any hazardous
or toxic substance, pollutant or other materials from the Company’s or its
Subsidiaries’ property other than as permitted under applicable Environmental
Law and other than those which would not have a material adverse


4
#89253461v17    

--------------------------------------------------------------------------------




effect on the business, financial condition or operations of the Company and the
Subsidiaries, taken as a whole. Other than disposals for which the Company has
been indemnified in full, all “hazardous waste” (as defined by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. and the regulations
thereunder, 40 CFR Part 261 (“RCRA”)) generated at the Company’s or any
Subsidiaries’ properties have in the past been and shall continue to be disposed
of at sites which maintain valid permits under RCRA and any applicable state or
local Environmental Law, except to the extent where the failure to so dispose
would not reasonably be expected have a material adverse effect on the business,
financial condition or operations of the Company and the Subsidiaries, taken as
a whole.”
(e)    Section 5.01(c) is amended and restated in its entirety as follows:
“The Company will, and will cause each of its Significant Subsidiaries to, at
all times maintain its fundamental business and preserve and keep in full force
and effect its corporate existence and all material rights, franchises and
licenses necessary or desirable in the normal conduct of its business, in each
case as applicable, except (i) Everett shall be permitted to reincorporate as a
Nevada corporation, (ii) as permitted under Section 5.02(b) and (iii) if, in the
reasonable business judgment of the Company, it is in the business interest of
the Company or such Subsidiary not to preserve and maintain such legal existence
(except with respect to the Company), rights (charter and statutory), franchises
and licenses, and such failure to preserve the same would not reasonably be
expected to have a material adverse effect on the business, financial condition
or operations of the Company and the Subsidiaries, taken as a whole.”
(f)    Section 5.02(a)(viii) is amended and restated in its entirety as follows:
“(viii)    Liens, other than Liens described in clauses (i) through (vii) and in
clauses (ix) and (x), to secure Debt not in excess of an aggregate of the
greater of US$500,000,000 (or its equivalent in any other currency or
currencies) and 5% of the shareholders’ equity of the Company.”
(g)    Section 6.01(g)(i) is amended and restated in its entirety as follows:
“(i)
There occurs one or more ERISA Events which individually or in the aggregate
results in liability to the Company or any of its ERISA Affiliates in excess of
US$250,000,000 (or its equivalent in any other currency or currencies) over the
amount previously reflected for any such liabilities, in accordance with GAAP,
on the financial statements delivered pursuant to Section 4.01 (e), or the
consolidated balance sheet of Everett as at October 31, 2016, and the related
consolidated statements of operations, cash flows and stockholders’ equity of
Everett for the first fiscal year then ended; or”; and



5
#89253461v17    

--------------------------------------------------------------------------------




(h)    Section 9.04(c) is amended by replacing the word “count” with the word
“court”.
SECTION 3.    Conditions to Effectiveness.The Waiver and the amendments to the
Credit Agreement set forth in Section 2 above (other than Section 2(b)) shall
become effective on the first date on which the Administrative Agent shall have
received counterparts hereof executed by the Borrower, CSC and the Majority
Lenders or, as to any Lender, evidence satisfactory to the Administrative Agent
that such Lender has executed this Amendment.
(a)    Section 4 and the amendments to the Credit Agreement set forth in Section
2(b) shall become effective on the first date (the “Guarantor Effective Date”)
on which the following conditions are satisfied:
(i)    The Administrative Agent shall have received the following:
(a)    counterparts hereof executed by the Borrower, CSC and all of the Lenders
or, as to any Lender, evidence satisfactory to the Administrative Agent that
such Lender has executed this Amendment;
(b)    an Assumption Agreement executed by the Borrower, CSC and Everett
substantially in the form of Annex 1 hereto relating to Everett’s assumption of
the obligations of CSC under the Credit Agreement;
(c)    a certificate of an authorized officer of Everett, dated the Guarantor
Effective Date, (A) certifying the names and true signatures of the officers of
Everett authorized to sign the Assumption Agreement and any other documents to
be delivered by Everett in connection with the Assumption Agreement, (B)
attaching and certifying the correctness and completeness of the copies of
Everett’s Certificate of Incorporation and Bylaws, (C) attaching and certifying
the correctness and completeness of copies of the resolutions of the Board of
Directors or similar governing body of Everett, approving the execution,
delivery and performance of the Assumption Agreement and the other Loan
Documents to which Everett is to be a party and (D) attaching a good standing
certificate of Everett from the state of its organization, dated a recent date
prior to the Guarantor Effective Date;
(d)    no later than five Business Days in advance of the Guarantor Effective
Date, all documentation and other information reasonably requested with respect
to Everett in writing by any Lender at least ten Business Days in advance of the
Guarantor Effective Date, which documentation or other information is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act;


6
#89253461v17    

--------------------------------------------------------------------------------




(e)    a certificate of an authorized officer of Everett, dated the Guarantor
Effective Date, stating that the representations and warranties of Everett
(after giving effect to this Amendment including Section 2(b) hereof) contained
in Article IV of the Credit Agreement are correct and that no Event of Default
or Potential Event of Default exists on and as of the Guarantor Effective Date;
and
(f)    a favorable legal opinion of in-house legal counsel to Everett, dated the
Guarantor Effective Date; and
(g)    a favorable opinion of CMS Cameron McKenna LLP, dated the Guarantor
Effective Date; and
(ii)    The Merger shall have been consummated or shall be consummated
substantially concurrently with the Guarantor Effective Date.
SECTION 4.    Discharge and Release on the Guarantor Effective Date.
The Administrative Agent and each Lender party hereto acknowledges and agrees
that, on the Guarantor Effective Date and substantially simultaneously with the
consummation of the Merger, without further action by any person or entity: (a)
all indebtedness and other obligations of CSC under or in respect of the Credit
Agreement and each other Loan Document shall be assumed by Everett and (b) CSC
shall be released from all indebtedness and other obligations under the Credit
Agreement and any other Loan Document.
SECTION 5.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.(a)     On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
any other Loan Document to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.
(a)    The Credit Agreement and the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.
(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.
(d)     This Amendment is subject to the provisions of Section 9.01 of the
Credit Agreement and constitutes a Loan Document.
SECTION 6.    Costs and Expenses.The Borrower agrees to pay promptly on demand
all reasonable costs and out-of-pocket expenses of the Administrative Agent (in
its capacity as such) in connection with the preparation, execution, delivery
and administration,


7
#89253461v17    

--------------------------------------------------------------------------------




modification and amendment of this Amendment (including, without limitation, the
reasonable fees and out-of-pocket expenses of a single counsel for the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities hereunder) in
accordance with the terms of Section 9.04 of the Credit Agreement.
SECTION 7.    Execution in Counterparts.This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
SECTION 8.    Governing Law.The provisions of the Credit Agreement regarding
governing law, waiver of trial by jury, jurisdiction and consent to jurisdiction
set forth in Sections 9.09, 9.11 and 9.13 of the Credit Agreement are
incorporated herein mutatis mutandis..


8
#89253461v17    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
CSC COMPUTER SCIENCES UK HOLDINGS LIMITED, a company incorporated in England


By:    /s/ Mark Greenhalgh
Name: Mark Greenhalgh
Title: Director


COMPUTER SCIENCES CORPORATION, a Nevada corporation


By:    /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: Vice President, Finance and
Corporate Treasurer
  
LLOYDS BANK PLC,
as Administrative Agent


By:    /s/ Iain Brown
Name: Iain Brown
Title: Associate Director


LLOYDS BANK PLC,
as a Lender


By:    /s/ Vijay Chauhan
Name: Vijay Chauhan
Title: Associate Director


MIZUHO BANK, LTD,
as a Lender


By:    /s/ Daniel Guevara
Name: Daniel Guevara
Title: Authorized Signatory












9
#89253461v17    

--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender


By:    /s/ Lillian Kim
Name: Lillian Kim
Title: Director


10
#89253461v17    

--------------------------------------------------------------------------------






ANNEX I
[FORM OF]
GUARANTOR ASSUMPTION AGREEMENT AND JOINDER
To LLOYDS BANK PLC as Administrative Agent
GUARANTOR ASSUMPTION AGREEMENT AND JOINDER, dated as of [•], 2017 (this
“Agreement”), made by CSC Computer Sciences UK Holdings Limited (company number
07073338), a company incorporated in England (the “Borrower”), Computer Sciences
Corporation, a Nevada corporation (the “Initial Guarantor”), and Everett SpinCo,
Inc., a Nevada corporation (the “Replacement Guarantor”), for the benefit of the
Lenders from time to time party to the Credit Agreement (as hereinafter defined)
and Lloyds Bank plc, as administrative agent (the “Administrative Agent”) for
such Lenders. Capitalized terms not otherwise defined in this Agreement have the
same meanings as specified in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower, the Initial Guarantor, the Lenders and the Administrative
Agent have entered into that certain Credit Agreement dated as of December 16,
2015 (as amended by Amendment No. 1 to the Credit Agreement dated as of April
22, 2016 and by Waiver and Amendment No. 2 to the Credit Agreement dated as of
February 17, 2017 (“Amendment No. 2”) and as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, the Initial Guarantor is party to that certain Agreement and Plan of
Merger dated as of May 24, 2016 among Hewlett Packard Enterprise Company
(“HPE”), the Replacement Guarantor, the Initial Guarantor and Everett Merger Sub
Inc. (“Old Merger Sub”), as amended by the First Amendment to the Agreement and
Plan of Merger dated as of November 2, 2016 among HPE, the Replacement
Guarantor, New Everett Merger Sub Inc., a Nevada corporation and a wholly-owned
direct subsidiary of the Replacement Guarantor (“New Merger Sub”), the Initial
Guarantor and Old Merger Sub and as further amended by the Second Amendment to
Agreement and Plan of Merger dated as of December 6, 2016 among HPE, the
Replacement Guarantor, New Merger Sub, the Initial Guarantor and Old Merger Sub
(as so amended, the “Merger Agreement”), pursuant to which New Merger Sub
intends to merge with and into the Initial Guarantor, with the Initial Guarantor
continuing as the surviving corporation (the “Merger”);
WHEREAS, the Borrower, the Initial Guarantor and the Replacement Guarantor
desire to replace the guaranty by the Initial Guarantor under the Credit
Agreement with a guaranty by the Replacement Guarantor upon the consummation of
the Merger;


11
#89253461v17    

--------------------------------------------------------------------------------




WHEREAS, as contemplated by Amendment No. 2, the Initial Guarantor desires to
assign to the Replacement Guarantor, and the Replacement Guarantor desires to
accept and assume, all of the indebtedness, rights, obligations and liabilities
of the Initial Guarantor under the Credit Agreement and each other Loan
Document, including, without limitation, those obligations and liabilities set
forth in Article VII thereof, and, subject to the terms and conditions contained
in Amendment No. 2, the Lenders and the Administrative Agent have agreed to such
assignment and assumption;
WHEREAS, pursuant to Section 4 of Amendment No. 2, upon the effectiveness of
such assignment and assumption, the Initial Guarantor shall be released from all
indebtedness and other obligations under the Credit Agreement and any other Loan
Document;
NOW, THEREFORE, the parties hereto hereby agree as follows:
1.Assumption. Upon the Guarantor Effective Date (as defined in Amendment No. 2),
without further act or deed, (a) the Initial Guarantor hereby assigns to the
Replacement Guarantor, and the Replacement Guarantor hereby assumes, all
obligations and liabilities (including the obligations under Article VII of the
Credit Agreement) and all rights of the Initial Guarantor as “Company” under the
Credit Agreement and under the other Loan Documents, (b) the Replacement
Guarantor shall hereby become a party to the Credit Agreement as “Company” with
the same force and effect as if originally named therein as the Company and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities (including the obligations under Article VII of the
Credit Agreement) and rights of the Initial Guarantor in such capacity, (c) the
Replacement Guarantor shall hereby be bound by the covenants, representations,
warranties and agreements contained in the Credit Agreement and each other Loan
Document to which it is a party and which are binding upon, and to be observed
or performed by, the Initial Guarantor or “Company” under the Credit Agreement
and the other Loan Documents to which it is a party , (d) the Replacement
Guarantor hereby ratifies and confirms the validity of, and all of its
obligations and liabilities (including, without limitation, the obligations
under Article VII of the Credit Agreement) under, the Credit Agreement and such
other Loan Documents to which it is a party, (e) each reference to the “Company”
in the Credit Agreement and in any other Loan Document shall hereby be deemed to
refer to the Replacement Guarantor and (f) pursuant to Section 4 of Amendment
No. 2, the Initial Guarantor shall be released from its obligations under the
Credit Agreement and each other Loan Document to which it is a party. The
Replacement Guarantor hereby represents and warrants that after giving effect to
this Agreement, each of the representations and warranties contained in Article
IV of the Credit Agreement and the other Loan Documents is true and correct in
all material respects on and as of the date hereof (after giving effect to
Amendment No. 2 and this Agreement), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date (after giving effect to
Amendment No. 2 and this Agreement).
2.Joinder to Credit Agreement. By executing and delivering this Agreement, after
giving effect to the assumption described in Section 1 of this Agreement, the
Replacement Guarantor hereby becomes a party to the Credit Agreement and Loan
Documents as the


12
#89253461v17    

--------------------------------------------------------------------------------




Company thereunder with the same force and effect as if originally named therein
as the Company and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of the Company thereunder and
agrees to be bound by all covenants, waivers, agreements and obligations of the
Company pursuant to the Credit Agreement and any other Loan Document.
3.Effectiveness. This Agreement shall become effective on the date that:
(a)    counterparts of this Agreement signed on behalf of the Borrower, the
Initial Guarantor and the Replacement Guarantor shall have been delivered to the
Administrative Agent; and
(b)    the conditions set forth in Section 3(b) of Amendment No. 2 have been
satisfied.
4.Amendment to Credit Agreement and Loan Documents. The Credit Agreement and
each of the other Loan Documents is hereby deemed to be amended to the extent,
but only to the extent, necessary to effect this Agreement. Except as expressly
amended, modified and supplemented hereby, the provisions of the Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect. This Agreement shall be deemed to be a Loan Document for all purposes of
the Credit Agreement. This agreement shall not constitute a novation of the
Credit Agreement or the other Loan Documents.
5.Governing Law, Waiver of Jury Trial, etc. The provisions of the Credit
Agreement regarding governing law, waiver of trial by jury, jurisdiction and
consent to jurisdiction set forth in Sections 9.09, 9.11 and 9.13 of the Credit
Agreement are incorporated herein mutatis mutandis.
6.Counterparts. This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy, emailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.
7.Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.






13
#89253461v17    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF the undersigned has caused this Agreement to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first above written.
COMPUTER SCIENCES CORPORATION, as the Initial Guarantor


By:
    
Name:
Title:

EVERETT SPINCO, INC., as the Replacement Guarantor


By:
    
Name:
Title:

CSC COMPUTER SCIENCES UK HOLDINGS LIMITED, as the Borrower


By:
    
Name:
Title:





[Signature Page to Guarantor Assumption Agreement and Joinder]
#89253461v17    